Citation Nr: 1533912	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2014, when it was remanded for further development, to specifically include providing the Veteran with VA examinations.  While the VA examinations were provided in January and May 2015, the Board finds that the May 2015 examination report is inadequate for adjudicative purposes and another remand further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for foot fungus and entitlement to service connection for a traumatic brain injury (TBI) with residual scars have been raised by the record, specifically in a July 2010 VA treatment record and in the May 2015 VA examination report, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran was provided with the VA examinations specified by the July 2014 remand in January 2015 (otolaryngology) and May 2015 (neurology).  While the January 2015 VA examination report satisfies the remand directive, the May 2015 VA examination report lacks critical information necessary to a proper adjudication of the claim.  Specifically, the remand directive related to the neurology examination stated that the examiner should express an opinion as to whether the vertigo and dizziness currently experienced by the Veteran were incurred in or the result of service, to include the Veteran's "duties as a gunner in service and recurrent jostling due to recoil" (which is the Veteran's personal theory), and as to whether the vertigo and/or dizziness were symptoms or manifestations of any of the Veteran's service-connected disabilities.  While the examiner did express an opinion with respect to hearing loss and tinnitus, and did discuss a specific TBI occurring in service, finding that the vertigo and dizziness were not related to either, the opinion did not specifically address vertigo and dizziness as stand-alone long term effects of service or as manifestations of his service-connected ischemic heart disease.  These oversights should be remedied on remand with an addendum opinion by the May 2015 VA examiner, who may request an in person follow-up examination at her discretion.  If the examiner of record is not available, an opinion may be obtained from an equally qualified neurologist.


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the May 2015 VA examiner, if possible, to address the remaining questions regarding the etiology of the Veteran's vertigo and/or dizziness:

a) Is it at least as likely as not (probability 50 percent or greater) that the Veteran's current conditions of vertigo and dizziness were caused by his military service, to specifically include the repeated jostling from recoils impacting his face as described in his June 2014 Board hearing testimony?

b) Is it at least as likely as not (probability 50 percent or greater) that the Veteran's current conditions of vertigo and dizziness are manifestations of, or separate disabilities resulting from, his service-connected ischemic heart disease?

The Veteran may be scheduled for a follow-up in person examination if the examiner finds it necessary, to include any diagnostic testing which would be helpful.  If the examiner of record is not available, an opinion may be obtained from an equally qualified neurologist.

The examiner should provide a rationale for all opinions rendered.  A copy of the electronic claims file should be provided to the examiner for review in rendering this opinion.

Should the examiner indicate that the opinion of a cardiologist is necessary or would be helpful in answering the question regarding any relationship to the Veteran's service-connected ischemic heart disease, such opinion should be obtained.

2. The RO/AMC should review the opinion(s) provided to ensure that all remand directives are complied with and any diagnostic testing or additional opinions deemed necessary by the examiner of record have been obtained.

If the opinion(s) indicates a relationship between ischemic heart disease and the conditions on appeal, the RO/AMC should consider whether an increased disability rating, to include on an extraschedular basis, is warranted for the Veteran's ischemic heart disease.

3. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


